DETAILED ACTION
This Office action has been issued in response to amendment filed December 07, 2020. 
Claims 1-3 and 10-13 have been amended. Currently, claims 1-19 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly objections/rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-19 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s arguments directed to pages 6-9 have been fully considered, but they are not persuasive. Applicant’s argues that Gorelik et al. (hereinafter Gorelik) does not teach or suggest “any natural language processing to match between values..although Gorelik disclose matching values but does not perform any natural language processing..does not include previously generated tags associated with their respective columns”. Examiner respectfully disagrees with the Applicant’s arguments. Gorelik in fact teaches the amended claim recited limitations. Applicant’s original specification disclosed seed table includes previously discovered or other generated tags (value) associated with their respective column names (key) ([0039]). Similarly, Gorelik teaches identify relationship between data tables (e.g. those tables have columns) ([0038]), tables are marked, value matching in two columns. Identify, converts source column values into the target column values ([0056]-[0059]), use foreign key and join key to identify relationship between tables ([0064]), which clearly reads the limitations of ‘seed table’. Gorelik teaches in a table relationship exchange messages and manipulated using XML (e.g. natural language) messages, value matching in two columns ([0042], [0056]-[0059], [0091], [0094]), In re Preda, 159 USPQ 342, 344 (CCPA 1968). It is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. 
Applicant’s arguments directed to Ellis reference have been fully considered, but they are not persuasive. Applicant’s merely indicating Ellis is not directed to tagging database columns without specifically point out specific distinction between the prior arts and the claim languages. Ellis teaches on [0067] (e.g. each tables maintained with by the plans, schema version is compared with the value at the time plan was generated) (which reads seed table based on Applicant’s original specification [0039]). Ellis teaches matching such as employee and department tables and the names and data types of the column in those tables ([0045], [0060]), a previously identified execution plan that corresponds to the SQL (e.g. natural language) query, attempts to verify that the plan is still valid. Verifying that the definition of all tables, the table which have a "schema version" uniquely identifies a specific state which existed or currently exists for an object ([0067], [0068]), these features teaches amended claim recited limitations of signature matching is based on a natural language processing. Ellis teaches uniqueness of data values in a column. The density referred to ‘all density’ is defined as 1/cardinality (e.g. previously generated tags associated with their respective column names) where cardinality is the number of different values in a column ([0049]), these features teaches the seed table contains previously generated tags associated with their respective column names. Therefore, Ellis references also teaches the amended claim recited limitations. Applicant’s fails to consider each of the paragraphs on Gorelik and Ellis references. Any other arguments made by the Applicant’s are similar arguments and are moot for the reasons set forth above and in detailed office action. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record. Examiner examines the claims based on ‘broad and reasonable interpretation of claim’ as recommended by MPEP§ 2105. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Objection
4.	Claim 6 is objected for the following reasons:
Claim 6 is failed to further limit the subject matter of the previous independent claim. The amended claim 1 has the subject matter of the dependent claim 6. 
Applicant is required to cancel the claim(s), or amend the claim(s) (see 37 CFR 1.75(c)). 
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorelik et al. (US 2005/0055369 A1), hereinafter Gorelik. 
As for claim 1, Gorelik teaches a method for tagging database columns (see [0002], [0032]), comprising: receiving an input column name of at least one column in a database (see [0200], [0206]);
performing signature matching of the input column name to contents of a seed table, wherein the seed table contains previously generated tags associated with their respective column names, and wherein the signature matching is based on a natural language processing (see [0038], [0056]-[0059], [0064], [0117]; Also see response to arguments section above);
determining a first confidence score for the signature matching (see [0091], [0094]);
and tagging a matching value in the seed table as a tag for the input column name, when a first confidence score exceeds a first threshold value (see [0094, [0100], [0102], [0103]).
As for claim 10, 
		The limitations therein have substantially the same scope as claim 1 because claim 10 is a non-transitory computer-readable medium claim having same scope as claim 1. Therefore, claim 10 is rejected for at least the same reasons as claim 1.
As for claim 11, 
		The limitations therein have substantially the same scope as claim 1 because claim 11 is a system claim having same scope as claim 1. Therefore, claim 11 is rejected for at least the same reasons as claim 1.
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Gorelik teaches:
further comprising: performing probabilistic signature matching of the input column name to contents of a data corpus table; determining a second confidence score for the probabilistic signature matching; and tagging a matching value in the seed table as a tag for the input column name when the second confidence score exceeds a second threshold value (see [0094], [0100], [0102]-[0104]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Gorelik teaches:
further comprising: performing graph signature matching of the input column name to discovery-assistance data (DAD); determining a third confidence score for the graph signature matching; and tagging a matching value in a DAD table as a tag for the input column name when the third confidence score exceeds a third threshold value (see [0094], [0100], [0102], [0103], [0117], [0120]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Gorelik teaches:
wherein performing signature matching of the input column name to contents of a seed table further comprising: performing a natural language process to match a key to a closest value, wherein the key is the input column name and the value is an entry in the seed table (see [0117], [0124]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Gorelik teaches:
wherein further comprising: performing a dictionary search and phonetic n-gram search to identify a matching key in the seed table (see [0127], [0129]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Gorelik teaches:
wherein the seed table includes previously discovered tags associated with their respective column names (see [0339]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Gorelik teaches:
wherein performing graph signature matching of the input column name to contents of the seed table further comprising: performing a natural language process to match a key to metadata representing relationship as maintained by the DAD table (see [0103], [0117], [0120]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Gorelik teaches:
wherein the DAD table maintains data flows, wherein each data flow represents similarities of two columns based on their contents (see [0096], [0117], [0120]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Gorelik teaches:
 wherein relationship metadata is based on a graph of the data flows (see [0136], [0143], [0200]).
Claims 12-19 correspond in scope to claims 2-9 and are similarly rejected.

8.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis et  al., (US 2002/0087518 A1), hereinafter Ellis. 
As for claim 1, Ellis teaches a method for tagging database columns comprising: receiving an input column name of at least one column in a database (see [0008]);
performing signature matching of the input column name to contents of a seed table, wherein the seed table contains previously generated tags associated with their respective column names, and wherein the signature matching is based on a natural language processing (see [0039], [0045], [0067]-[0068]; Also see response to arguments section above);
determining a first confidence score for the signature matching; and tagging a matching value in the seed table as a tag for the input column name, when a first confidence score exceeds a first threshold value (see [0009], [0049], [0065]).
As for claim 10, 
		The limitations therein have substantially the same scope as claim 1 because claim 10 is a non-transitory computer-readable medium claim having same scope as claim 1. Therefore, claim 10 is rejected for at least the same reasons as claim 1.
As for claim 11, 
		The limitations therein have substantially the same scope as claim 1 because claim 11 is a system claim having same scope as claim 1. Therefore, claim 11 is rejected for at least the same reasons as claim 1.
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ellis teaches:
further comprising: performing probabilistic signature matching of the input column name to contents of a data corpus table; determining a second confidence score for the probabilistic signature matching; and tagging a matching value in the seed table as a tag for the input column name when the second confidence score exceeds a second threshold value (see [0008], [0072]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ellis teaches:
further comprising: performing graph signature matching of the input column name to discovery-assistance data (DAD); determining a third confidence score for the graph signature matching; and tagging a matching value in a DAD table as a tag for the input column name when the third confidence score exceeds a third threshold value (see [0008], [0022]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ellis teaches:
wherein performing signature matching of the input column name to contents of a seed table further comprising: performing a natural language process to match a key to a closest value, wherein the key is the input column name and the value is an entry in the seed table (see [0045]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ellis teaches:
wherein further comprising: performing a dictionary search and phonetic n-gram search to identify a matching key in the seed table (see [0060]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ellis teaches:
wherein the seed table includes previously discovered tags associated with their respective column names (see [0049]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ellis teaches:
wherein performing graph signature matching of the input column name to contents of the seed table further comprising: performing a natural language process to match a key to metadata representing relationship as maintained by the DAD table (see fig. 7 and associated text, [0038]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ellis teaches:
wherein the DAD table maintains data flows, wherein each data flow represents similarities of two columns based on their contents (see [0038]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ellis teaches:
 wherein relationship metadata is based on a graph of the data flows (see fig. 9 and associated text).
Claims 12-19 correspond in scope to claims 2-9 and are similarly rejected.

Prior Arts
9.	US 6622144 B1 teaches receiving an input column name of at least one column in a database; performing signature matching of the input column name to contents of a seed table. 
WO 2017/0187297 A1 teaches performing signature matching of the input column name to contents of a seed table; determining a first confidence score for the signature matching; and tagging a matching value in the seed table as a tag for the input column name, when a first confidence score exceeds a first threshold value.

Conclusion
10 (a).	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(a), 37 C.F.R. § 1.111(c)).
(b).	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
11.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
12.	Any inquiry concerning this communication or earlier communication from the examinershould be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154    
2/12/21